
	
		I
		111th CONGRESS
		2d Session
		H. R. 4419
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 138 of the Truth in Lending Act to
		  establish certain counseling and disclosure requirements with respect to
		  reverse mortgages.
	
	
		1.Short titleThis Act may be cited as the
			 Reverse Mortgage Elder Protection
			 Act.
		2.Counseling and
			 disclosure requirements for reverse mortgagesSection 138 of the Truth in Lending Act (15
			 U.S.C. 1648) is amended by adding at the end the following:
			
				(c)Required
				statement regarding counselingA creditor may not take an application for
				a reverse mortgage unless the creditor has provided to the applicant for the
				reverse mortgage, before the applicant receives any counseling regarding
				reverse mortgages pursuant to subsection (e), the following written statement,
				disclosed clearly and conspicuously in type that is 16-point or larger:
				IMPORTANT NOTICE TO REVERSE MORTGAGE LOAN APPLICANT: A REVERSE MORTGAGE
				IS A COMPLEX FINANCIAL TRANSACTION. IF YOU DECIDE TO OBTAIN A REVERSE MORTGAGE
				LOAN, YOU WILL SIGN BINDING LEGAL DOCUMENTS THAT WILL HAVE IMPORTANT LEGAL AND
				FINANCIAL IMPLICATIONS FOR YOU AND YOUR ESTATE. IT IS THEREFORE IMPORTANT TO
				UNDERSTAND THE TERMS OF THE REVERSE MORTGAGE AND ITS EFFECT. BEFORE ENTERING
				INTO THIS TRANSACTION, YOU ARE REQUIRED TO CONSULT WITH AN INDEPENDENT LOAN
				COUNSELOR. A LIST OF APPROVED COUNSELORS WILL BE PROVIDED TO YOU BY THE LENDER.
				SENIOR CITIZEN ADVOCACY GROUPS ADVISE AGAINST USING THE PROCEEDS OF A REVERSE
				MORTGAGE TO PURCHASE AN ANNUITY OR RELATED FINANCIAL PRODUCTS. IF YOU ARE
				CONSIDERING USING YOUR PROCEEDS FOR THIS PURPOSE, YOU SHOULD DISCUSS THE
				FINANCIAL IMPLICATIONS OF DOING SO WITH YOUR COUNSELOR AND FAMILY
				MEMBERS..
				(d)Counseling
				checklist
					(1)Requirement for
				creditor to provide counseling checklist before loan applicationA creditor may not take an application for
				a reverse mortgage unless the creditor provides to the applicant, before his or
				her meeting with a counseling agency regarding reverse mortgages pursuant to
				subsection (e), a written checklist that complies with paragraph (3).
					(2)Requirement for
				counseling agency to provide checklistIf a consumer seeks counseling regarding
				reverse mortgages before requesting a loan application for a reverse mortgage
				from a creditor, the counseling agency shall provide the consumer with a
				written checklist that complies with paragraph (3).
					(3)Contents of
				checklistA written checklist, with respect to an applicant (or
				consumer, in the case described in paragraph (2)), complies with this paragraph
				only if the checklist meets the following requirements:
						(A)The checklist is
				in writing in 12-point type or larger.
						(B)The checklist conspicuously notifies the
				applicant (or consumer) under the reverse mortgage that he or she should
				discuss with the counselor of the counseling agency the following
				issues:
							(i)How unexpected medical or other events that
				cause the applicant (or consumer) to move out of the home, either permanently
				or for more than one year, earlier than anticipated will impact the projected
				total annual loan cost of the mortgage.
							(ii)The extent to which the applicant’s (or
				consumer’s) financial needs would be better met by options other than a reverse
				mortgage, including less costly home equity lines of credit, property tax
				deferral programs, or governmental aid programs.
							(iii)Whether the applicant (or consumer) intends
				to use the proceeds of the reverse mortgage to purchase an annuity or other
				insurance products and the consequences of doing so.
							(iv)The effect of
				repayment of the loan on nonborrowing residents of the home after all borrowers
				have died or permanently left the home.
							(v)The applicant’s (or consumer’s) ability to
				finance routine or catastrophic home repairs, especially if maintenance is a
				factor that may determine when the mortgage becomes payable.
							(vi)The impact that the reverse mortgage may
				have on the applicant’s (or consumer’s) tax obligations and eligibility for
				government assistance programs, and the effect that losing equity in the home
				will have on the applicant’s (or consumer’s) estate and heirs.
							(vii)The ability of the applicant (or consumer)
				to finance alternative living accommodations, such as assisted living or
				long-term care nursing home registry, after the applicant’s (or consumer’s)
				equity is depleted.
							(e)Counseling
				requirementA creditor may
				not accept a final and complete application for a reverse mortgage from a
				consumer or assess any fees upon a consumer unless the creditor has complied
				with the following requirements:
					(1)Required
				counseling referralThe
				creditor shall—
						(A)refer the consumer to a housing counseling
				agency approved by the Secretary of Housing and Urban Development for
				counseling that meets the standards and requirements established by the
				Secretary for reverse mortgage counseling; and
						(B)provide the consumer with a list of at
				least 5 such housing counseling agencies approved by the Secretary, including
				at least two agencies that can provide counseling by telephone.
						(2)Required
				certification of counselingThe creditor shall have received from the
				consumer or the authorized representative of the consumer—
						(A)a written certification (which may be in
				the form of an electronic facsimile copy) that the consumer has received
				counseling regarding reverse mortgages from an agency as described in paragraph
				(1), which shall be signed by the consumer and the agency counselor providing
				such counseling, and shall include the date of the counseling and the name,
				address, and telephone number of both the counselor and the consumer;
				and
						(B)a copy of the checklist provided to the
				consumer pursuant to subsection (d) that is signed by the agency counselor
				providing such counseling, if the counseling was done in person, and by the
				consumer, and a copy of such signed checklist shall be provided to the
				consumer. The creditor shall maintain the certification described in paragraph
				(2)(A) in an accurate, reproducible, and accessible format for the entire term
				of the reverse
				mortgage.
						.
		
